DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 15 Nov 2021.
Claims 1-24 are pending.


Election/Restrictions
Claims 1, 3-14 and 20-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 Nov 2021.

Applicant's election with traverse of Group II in the reply filed on 15 Nov 2021 is acknowledged.  The traversal is on the ground(s) that claims have been amended and new claims added.  This is not found persuasive because Groups I - VIII lack unity of invention because even though the inventions of these groups require at least one of the technical features of Group I, this technical feature is not a special technical feature as it not make a contribution over the prior art in view of Humphrey US 3,828,999 (Humphrey).  
Humphrey discloses, a blank for folding to form a spoon (FIG. 3, Col. 2, lines 42-44) the blank comprising 
an elongated sheet (FIG. 3) that comprises 

a first longitudinal end and a second longitudinal end being provided opposite the first longitudinal end (FIG. 3, opposite outside edges), 
a first side end and a second side end being provided opposite the first side end, and 
a circumferential edge that comprises a rear edge (27) being provided at the first longitudinal end, a front edge (12) being provided at the second longitudinal end, a first side edge (14) being provided at the first side end, and a second side edge (15) being provided at the second side end.
The Examiner notes that “an undue burden” is not a factor pertaining to Unity of Invention.

The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first longitudinal side” “second longitudinal side,” “first side,” “second side,” “a connecting strip segment,” “a blunt vertex,” “a first bending line,” “a second bending line,”  “a bending cum connecting strip,” “a rounded neck portion,”  “bending groove,”  “a container,” “a box,” “a cover,” and “a circumferential edge” not referenced on FIGS. 97-101 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 2, the phrase "bending cum" renders the claim indefinite because it is unclear and lacks clarity regarding the limitation of “cum.”  Therefore, since there is no criticality in the Specification, and for the purposes of compact prosecution, the Examiner will interpret “bending cum” as a structure that can be bent. See MPEP § 2173.05(d).


Claims 15-19 are also rejected being dependent on Claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey US 3,828,999 (Humphrey).

Regarding Claim 2, Humphrey discloses, A blank for folding to form a spoon (FIG. 3, Col. 2, lines 59-62), the blank comprising an elongated sheet (FIG. 3, Abstract) that comprises:

a first longitudinal end and a second longitudinal end being provided opposite the first longitudinal end (FIG. 3, opposite outside edges),
a first side end (FIG. 3, illustrated on entire side of 11) and a second side end (FIG. 3, illustrated on side of 15) being provided opposite the first side end,
a circumferential edge (FIGS. 3 and 6) that comprises a rear edge (FIG. 3, 27) being provided at the first longitudinal end, a front edge (FIGS. 3 and 6 – illustrates a front edge on 12) being provided at the second longitudinal end, a first side edge (FIG. 3, illustrates an edge on entire side of 11) being provided at the first side end, and a second side edge (FIG. 3, illustrates an edge on entire side of 15) being provided at the second side end,
a bending cum connecting strip (FIG. 3, #24) extending between the side edges of the blank (FIG. 3, Col. 3, lines 27-31), the bending cum connecting strip comprising:
a first strip segment (FIG. 3, right side of 24 near 28),
a second strip segment (FIG. 3, left side of 24 near 29), the first strip segment and the second strip segment extending at an oblique angle inwards from respective endpoints at the side edges of the blank (FIG. 3 – illustrates oblique angles from near 28 and 29), pointing along a longitudinal direction towards the front edge of the blank (FIG. 3, illustrates longitudinal direction), and
a connecting strip segment (FIG. 3 – illustrates a segment connecting 28 and 29), the connecting strip segment providing a blunt vertex (FIGS. 1 and 3, #23, Col. 3, lines 26-31),
a first bending line (FIG. 3, #21) extending between the rear edge and the first strip segment and a second bending line (FIG. 3, #22) extending between the rear edge and the second strip segment,
wherein:
the bending cum connecting strip and the front edge enclosing a first flat portion (FIG. 3, left side of 21), 

the first flat portion is provided for bending to form a container portion (FIG. 1, #10, Col. 2, lines 62-68) of the spoon and the second flat portion is provided for bending to form a handle (FIG. 1, #9) portion of the spoon, and 
the elongated sheet further comprises:
a rounded neck portion (FIG. 3 – illustrated between #s 29 and 12) provided between the container portion and the handle portion, and
at least one pair of handle locking slits (FIG. 3, #s 17) being provided on the first side edge and the second side edge (Col. 3, lines 12-15).

Regarding Claim 15, Humphrey discloses, as previously claimed.  Humphrey further discloses, wherein at least one of the bending lines is provided by a bending groove (FIGS. 4 and 5, Col. 2, lines 5-9) on at least one surface of the blank.

Regarding Claim 16, Humphrey discloses, as previously claimed.  Humphrey further discloses, wherein the bending cum connecting strip is provided by a bending groove (FIGS. 3 and 5, illustrates groove in 24 on FIG. 5) on at least one surface of the blank.

Regarding Claim 17, Humphrey discloses, as previously claimed.  Humphrey further discloses, wherein the first bending line and the second bending line are provided on the same side of the blank (FIG.4, #21 and 22 on same side).

Regarding Claim 19, Humphrey discloses, as previously claimed.  Humphrey further discloses, a box (Col. 4, lines 46-56) comprising:
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey, and further in view of Zimmerman et al. US 6,068,114  (Zimmerman).

Regarding Claim 18, Humphrey discloses, A container (FIG. 6, #31) comprising;
at one part that is provided as the blank of Claim 2 (as previously disclosed).

Humphrey does not disclose, a cover.
However, Zimmerman teaches, a cover (FIG. 14, #85, Col. 6, lines 16-27)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Zimmerman at the effective filling date of the invention and would be motivated to modify the container (FIG. 6, #31) as disclosed by Humphrey to include the cover (FIG. 14, #85) as taught by Zimmerman.  Since Zimmerman teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the container (Humphrey, 31) thereby providing greater utility by having the cover (Zimmerman, 85) that provides protection to the spoon.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks US-20140238987-A1, Fite US-20070084064-A1,  Zimmerman US-D439163-S, Gehring US-D479992-S,  Edmund US-1521768-A, Tobiasson US-4060176-A, Ruff US-4218010-A, Cross US-20140069933-A1, and Burke US-4393988-A cited for spoon, blank, elongated sheet, top and bottom surface, longitudinal ends, first and second sides, circumferential edge, rear and front edge, first and second side edge, connecting strip, first and second flat portion, blunt vertex, rounded neck, bending groove, container, surface, cover, and box.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/LUIS G DEL VALLE/Examiner, Art Unit 3731
17 March 2022     

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731